DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s after final filed on 12/13/2021. 
Claims 1-20 are pending. 
Claims 1, 10 and 15 are independent. 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/13/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kajouke (US 2010/0188071) and  Ambrosio (US 2015/0283911).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kajouke (US 2010/0188071).

Re claim 15, Kajouke teaches (Figures 1-2) a control method comprising:
applying a small signal frequency sweep to a motor drive system (para 34); 
acquiring frequency response data in response to said frequency sweep in order to determine resonances in the motor drive system (para 39); and
setting parameters of the motor drive system depending on the acquired frequency response data (para 45; “resonant frequency detection process 300 identifies a resonant frequency on the bus, the resonant frequency detection process 300 continues by updating the control scheme for the inverter module”);
wherein applying the small signal frequency sweep comprises applying a voltage signal to the motor (para 34 and 39; controller 206 generates an injection voltage and sweep the voltage signal from a first frequency to a second frequency).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kajouke (US 2010/0188071) in view of Ambrosio (US 2015/0283911).

Re claim 1, Kajouke teaches (Figure 1-2) a method comprising:
(para 34) wherein the motor drive system includes an inverter (108 and 204), and a motor (motor, para 22);
acquiring frequency response data in response to said frequency sweep in order to determine resonances in the motor drive system (para 39); and
setting parameters of the motor drive system depending on the acquired frequency response data (para 45; “resonant frequency detection process 300 identifies a resonant frequency on the bus, the resonant frequency detection process 300 continues by updating the control scheme for the inverter module”);
wherein applying the small signal frequency sweep comprises applying a voltage signal to the motor (para 34 and 39; controller 206 generates an injection voltage and sweep the voltage signal from a first frequency to a second frequency);
but fails to explicitly teach an output filter.
Ambrosio teaches (Figures 2A) an output filter (45, para 35).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Kajouke with that taught by Ambrosio to add an output filter for the purpose/advantages of filtering unwanted switching voltages (see Ambrosio, para 20).

Re claim 2, Kajouke in view of Ambrosio teaches the method as claimed in claim 1, wherein the voltage signal is a low voltage magnitude signal to the motor over a frequency range (see Kajouke; para 39).

Re claim 3, Kajouke in view of Ambrosio teaches the method as claimed in claim 1, wherein said acquired frequency response data comprises current data as a function of frequency resulting from the applied frequency sweep (see Kajouke; para 39).

Re claim 4, Kajouke in view of Ambrosio teaches the method as claimed in any one of claim 1, wherein:
applying the small signal frequency sweep comprises applying multiple small signal frequency sweeps at different DC offset levels (see Kajouke; para 40;); and
acquiring frequency response data comprises acquiring frequency response data for each of said multiple small signal frequency sweeps (see Kajouke; para 40; “sweeping the injection signal from the first frequency to a second frequency…the second frequency represents an endpoint of the range of potential switching frequencies”).

Re claim 5, Kajouke in view of Ambrosio teaches the method as claimed in claim 1, further comprising:
applying a DC magnetising pulse and repeating said frequency sweep applying and frequency response data acquiring steps (see Kajouke; para 34 and 39).

Re claim 6, Kajouke in view of Ambrosio teaches the method as claimed in claim 1, further comprising repeating said frequency sweep applying and frequency response data acquiring steps periodically (see Kajouke; para 40).

Re claim 7, Kajouke in view of Ambrosio teaches the method as claimed in claim 6, further comprising determining whether a change in said frequency response data is indicative of a significant performance change (see Kajouke; para 40).

Re claim 8, Kajouke in view of Ambrosio teaches the method as claimed in claim 1, wherein said parameters include one or more of a minimum (see Ambrosio; para 45), an optimum ) and a maximum switching frequency of said inverter (see Ambrosio; para 45).

Re claim 9, Kajouke in view of Ambrosio teaches the method as claimed in claim 1, wherein said output filter is a sine filter (see Ambrosio; low-pass filter; para 20 and claim 3).

Re claim 10, Kajouke teaches (Figures 1-2) a motor drive system comprising (para 34) an inverter stage (108 and 204), a control module (116), wherein the control module is configured to set parameters of the motor drive system depending on a measured frequency performance of the motor drive system (para 45; “resonant frequency detection process 300 identifies a resonant frequency on the bus, the resonant frequency detection process 300 continues by updating the control scheme for the inverter module”), wherein the frequency performance is measured in response to applying a small signal frequency sweep to the motor drive system (para 39); 
and wherein applying the small signal frequency sweep comprises applying a voltage signal to the motor (para 34 and 39; controller 206 generates an injection voltage and sweep the voltage signal from a first frequency to a second frequency).
Ambrosio teaches (Figure 2A) and an output filter (46, para 35).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Kajouke with that taught by Ambrosio to filter unwanted switching voltages (see Ambrosio, para 20).

Re claim 11, Kajouke in view of Ambrosio teaches the motor drive system as claimed in claim 10, wherein the small signal frequency sweep is applied under the control of said control module (see Kajouke; para 39). 

Re claim 12, Kajouke in view of Ambrosio teaches the motor drive system as claimed in claim 10, further comprising a cable connecting an output of the inverter stage to a motor (see Kajouke; Figure 2).

Re claim 13, Kajouke in view of Ambrosio teaches the motor drive system as claimed in claim 10, wherein said parameters include one or more of a minimum (see Ambrosio; para 45), an optimum and a maximum switching frequency of said inverter stage (see Ambrosio; para 45).

Re claim 14, Kajouke in view of Ambrosio teaches the motor drive system as claimed in claim 10, wherein said output filter is a sine filter (see Ambrosio; low-pass filter; para 20 and claim 3).

Re claim 16, Kajouke in view of Ambrosio teaches the method as claimed in claim 2, wherein said acquired frequency response data comprises current data as a function of frequency resulting from the applied frequency sweep (see Kajouke; para 39).

Re claim 17, Kajouke in view of Ambrosio teaches the method as claimed in claim 2, wherein:
applying the small signal frequency sweep comprises applying multiple small signal frequency sweeps at different DC offset levels (see Kajouke; para 39 and 40); and
acquiring frequency response data comprises acquiring frequency response data for each of said multiple small signal frequency sweeps (see Kajouke; para 39 and 40).

Re claim 18, Kajouke in view of Ambrosio teaches the method as claimed in claim 3, wherein:
applying the small signal frequency sweep comprises applying multiple small signal frequency sweeps at different DC offset levels (see Kajouke; para 39 and 40); and
acquiring frequency response data comprises acquiring frequency response data for each of said multiple small signal frequency sweeps (see Kajouke; para 39 and 40).

Re claim 19, Kajouke in view of Ambrosio teaches the method as claimed in claim 2, further comprising:
applying a DC magnetising pulse and repeating said frequency sweep applying and frequency response data acquiring steps (see Kajouke; para 39 and 40).

Re claim 20, Kajouke in view of Ambrosio teaches the method as claimed in claim 3, further comprising:
applying a DC magnetising pulse and repeating said frequency sweep applying and frequency response data acquiring steps (see Kajouke; para 39 and 40).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRADLEY R BROWN/Examiner, Art Unit 2846   

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846